ORDER
NEBEKER, Chief Judge:
After the Court issued its opinion in Donovan v. West, 11 Vet.App. 481 (1998) (Donovan I), the Secretary filed a motion for reconsideration and an alternative motion for a full Court decision. The Secretary’s motion specifically provided:
[The Secretary], respectfully moves for reconsideration of the October 8, 1998 panel decision to the extent that the Court held that a veteran may appeal to the Board and then the Court, a VA decision not to accept a deed in lieu of foreclosure. Should the motion for reconsideration be denied in whole or in part, the Appellee respectfully moves for a full Court review of the panel decision under U.S. Vet.App. R. 35(c).
Motion at 8 (emphasis added).
On June 15, 1999, the Court granted the Secretary’s motion for reconsideration and issued a second panel opinion in Donovan v. West, 1999 WL 446035, No. 95-519 (June 15, 1999) (Donovan II). The Court, however, specifically held in Donovan II that the Donovan I decision remains valid and controlling and will not be withdrawn. Because the opinion in Donovan II did not grant the entire relief sought in the Secretary’s motion for reconsideration, the alternative motion for a full Court decision was circulated to the full Court and a majority of the Court voted to grant it.
Upon consideration of the foregoing and the record on appeal, it is
ORDERED that the Secretary’s motion for a full Court decision is GRANTED. It is further
ORDERED that the Court’s opinions in Donovan I and Donovan II are withdrawn.